 


114 HR 1251 IH: To amend title 28, United States Code, to add a Federal defender representative as a nonvoting member of the United States Sentencing Commission, and for other purposes.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1251 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Scott of Virginia (for himself and Mr. Gowdy) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to add a Federal defender representative as a nonvoting member of the United States Sentencing Commission, and for other purposes. 
 
 
1.Federal defender representative as a nonvoting member of U.S. Sentencing CommissionSubsection (a) of section 991 of title 28, United States Code, is amended— (1)by striking one nonvoting member. at the end of the first sentence and inserting two nonvoting members.; and 
(2)by inserting before the last sentence the following: A Federal defender representative designated by the Judicial Conference of the United States shall be a nonvoting member of the Commission.. 2.Conforming amendmentThe final sentence of section 235(b)(5) of the Comprehensive Crime Control Act of 1984 (18 U.S.C. 3551 note) is amended by striking nine members, including two ex officio, nonvoting members and inserting ten members, including three nonvoting members. 
 
